      Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.2 Page 1 of 18




Brian S. King, #4610
Brent J. Newton, #6950
Samuel M. Hall, #16066
BRIAN S. KING, P.C.
420 East South Temple, Suite 420
Salt Lake City, UT 84111
Telephone: (801) 532-1739
Facsimile: (801) 532-1936
brian@briansking.com
brent@briansking.com
samuel@briansking.com

Attorneys for Plaintiffs

                              THE UNITED STATES DISTRICT COURT
                              DISTRICT OF UTAH, CENTRAL DIVISION


JEAN W., ALEXIS R., and ANTHONY R.                   COMPLAINT

                Plaintiffs,                          Case No. 2:21-cv-00469 - DBP

vs.

BEACON HEALTH OPTIONS, and the
SHELL OIL COMPANY COMPREHENSIVE
WELFARE BENEFITS PLAN.

               Defendants.


         Plaintiffs Jean W. (“Jean”) Alexis R. (“Alexis”) and Anthony R. (“Anthony”), through

their undersigned counsel, complain and allege against Defendants Beacon Health Options

(“Beacon”) and the Shell Oil Company Comprehensive Welfare Benefits Plan (“the Plan”) as

follows:

                              PARTIES, JURISDICTION AND VENUE

      1. Jean, Alexis, and Anthony are natural persons residing in Harris County, Texas. Alexis

         and Anthony are Jean’s children.




                                                 1
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.3 Page 2 of 18




2. Beacon is an insurance company headquartered in Boston, Massachusetts and was the

   third-party claims administrator, as well as the fiduciary under ERISA for the Plan during

   the treatment at issue in this case.

3. The Plan is a self-funded employee welfare benefits plan under 29 U.S.C. §1001 et. seq.,

   the Employee Retirement Income Security Act of 1974 (“ERISA”). Jean was a

   participant in the Plan and Alexis and Anthony were beneficiaries of the Plan at all

   relevant times. Jean, Alexis, and Anthony continue to be participants and beneficiaries of

   the Plan.

4. Alexis received medical care and treatment at Echo Springs Center (“Echo Springs”)

   from August 1, 2019 to December 31, 2019. Anthony received treatment at Return to

   Excellence Academy (“Excellence Academy”) from June 19, 2019, to March 31, 2020.

   These are transitional living facilities which provide sub-acute inpatient treatment to

   individuals with mental health, behavioral, and/or substance abuse problems. Echo

   Springs and Excellence Academy are located in Idaho

5. Beacon and the Plan denied claims for payment of Alexis and Anthony’s medical

   expenses in connection with their treatment at Echo Springs and Excellence Academy.

6. This Court has jurisdiction over this case under 29 U.S.C. §1132(e)(1) and 28 U.S.C.

   §1331.

7. Venue is appropriate under 29 U.S.C. §1132(e)(2) and 28 U.S.C. §1391(c) based on

   ERISA’s nationwide service of process and venue provisions and because Beacon does

   business in Utah and across the United States. Finally, in light of the sensitive nature of

   the medical treatment at issue, it is the Plaintiffs’ desire that the case be resolved in the

   State of Utah where it is more likely their privacy will be preserved.




                                              2
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.4 Page 3 of 18




8. The remedies the Plaintiffs seek under the terms of ERISA and under the Plan are for the

   benefits due under the terms of the Plan, and pursuant to 29 U.S.C. §1132(a)(1)(B), for

   appropriate equitable relief under 29 U.S.C. §1132(a)(3) based on the Defendants’

   violation of the Mental Health Parity and Addiction Equity Act of 2008 (“MHPAEA”),

   an award of prejudgment interest, and an award of attorney fees and costs pursuant to 29

   U.S.C. §1132(g).

                               BACKGROUND FACTS

                                             ALEXIS

9. Alexis was admitted to Echo Springs on August 1, 2019.

10. In an Explanation of Benefits (“EOB”) statement dated April 23, 2020, Beacon denied

   payment under the justification that the service billed was not covered and asked Jean to

   refer to the Mental Health, Substance Abuse, and Expenses not Covered provisions of the

   Summary Plan Description.

11. On July 21, 2020, Jean submitted a level one appeal of the denial of payment for Alexis’s

   treatment. Jean reminded Beacon of its responsibilities under ERISA including its

   obligation to take into account all of the information she provided, to use appropriately

   qualified reviewers, to provide her with a full, fair, and thorough review of the denial, to

   act in her best interest, and to give her the information necessary to perfect the claim.

12. Jean argued that the treatment at Echo Springs was a covered benefit under the terms of

   the Plan. She contended that there was no listed exclusion for the transitional behavioral

   health treatment provided to Alexis.

13. She wrote that Beacon’s denial provided little to no explanation regarding why it had

   elected to deny payment, which made it difficult for her to effectively appeal the denial.




                                             3
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.5 Page 4 of 18




   She stated that she had reviewed the Mental Health, Substance Abuse, and Exclusions

   section of the Plan but had not come across anything which led her to believe that Echo

   Springs was not a covered benefit.

14. Jean wrote that under MHPAEA, insurers were required to offer coverage for behavioral

   health benefits “at parity” with comparable medical or surgical benefits. She identified

   skilled nursing, rehabilitation, and inpatient hospice care as some of the medical or

   surgical analogues to the behavioral health treatment Alexis received. She stated that

   MHPAEA prohibited insurers from imposing treatment limitations “that do not also

   generally apply to medical and surgical benefits.”

15. Jean asked Beacon to conduct a MHPAEA compliance analysis to assess whether or not

   the Plan was compliant with MHPAEA and to provide her with physical copies of the

   results of this analysis. She stated that she was entitled to this information under

   MHPAEA.

16. On August 17, 2020, Beacon upheld the denial of payment for Alexis’s treatment. The

   letter stated in part:

           Beacon is upholding the initial determination to deny the billed claims because
           supervised living services, [sic] are not a covered benefit under your plan. As
           listed in the SPD, pages 21 and 193, custodial care may also include supervised
           living arrangement, [sic] is not covered, [sic] except in conjunction with hospice
           care.

17. On September 23, 2020, Jean submitted a level two appeal of the denial of Alexis’s

   treatment. She argued that Beacon had not respected her rights under ERISA and, among

   other things, appeared to have evaluated the claim using an appeals and grievances

   coordinator, “with no medical, psychological, or professional” credentials. Jean




                                             4
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.6 Page 5 of 18




   questioned how she was supposed to receive a fair review if Beacon refused to utilize

   “appropriately qualified staff” to conduct the reviews.

18. Jean contended that Alexis’s treatment did not qualify as custodial care. She quoted the

   summary plan description’s definition of custodial care and noted that it dealt with types

   of care designed primarily to assist an individual in completing “activities of daily

   living”. She quoted examples from the summary plan description such as assistance with

   feeding, bathing, getting out of bed, or getting dressed. Jean argued that the services

   provided at Echo Springs in no way met this definition.

19. Jean wrote that Beacon continued to violate MHPAEA. She again argued that

   intermediate level medical or surgical services such as skilled nursing care were the

   appropriate analogues to Alexis’s treatment and cited to a court decision in Johnathan Z.

   v Oxford Health Plans to support this allegation. She contended that Beacon was treating

   its mental health treatment in a more restrictive manner than analogous medical or

   surgical treatment. She again asked Beacon to perform a parity compliance analysis and

   to provide her with physical copies of the results of this analysis.

20. In a letter dated March 10, 2021, the Plan upheld the denial of payment for Alexis’s

   treatment. The letter stated in part:

           We have carefully considered the totality of the administrative record and applied
           the terms of the Plan that apply to your request for review in arriving at our final
           determination of your benefits. Under the Employee Retirement Income Security
           Act of 1974, as amended (“ERISA”), the federal law that governs this plan, we
           are required to administer the Plan in accordance with it written provisions and
           terms. As such, we have determined that the submitted charges are not eligible for
           reimbursement by the Plan.

           The documents provided do not reflect that medical treatment was provided to
           Alexis by Echo Springs. The only documentation recording Alexis’s activities and
           the services provided for her while at Echo Springs are the Progress Notes
           indicated in item 1 above. The Progress Notes do not identify the author’s name



                                             5
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.7 Page 6 of 18




          or credentials, which significantly limits their probative value, and there is no
          description of psychotherapy sessions or other treatment provided to Alexis by a
          licensed mental health care provider at Echo Springs. Based on the documentation
          provided, including the Progress Notes, the services performed for Alexis at Echo
          Springs included academic classes and tutoring, life skills classes and support,
          group exercise and recreation, which would not be eligible for reimbursement
          under any circumstances under our Plan. …

          You asserted that the room, board and other services Alexis received at Echo
          Springs should be treated as covered services based on applying either the skilled
          nursing facility care or hospice care framework in parity to the services provided
          by Echo Springs. We were prepared to review the merits of your parity claim.
          However, even if we were to agree that skilled nursing facility care or hospice
          care is the appropriate analog in the medical/surgical context to the services
          provided at Echo Springs, you did not submit information sufficient for us to
          verify that the billed charges would be covered if we were to apply Section 1.4f
          (describing skilled nursing facility care) or Section 1.4g (describing hospice care)
          of the Summary Plan Description by analogy to the services Alexis received.

          The claim bundles billed charges for all services Echo Springs provided under
          code 1003 “supervised living”, which is an exclusion from the Plan. Despite our
          requests you have not submitted an itemized bill to allow us to assess the
          eligibility for reimbursement of any portion of the services provided to Alexis by
          Echo Springs. Without an itemized bill, we do not have an objective basis to pay
          benefits for certain of the bundled services even if they were adequately
          documented and determined to be eligible for reimbursement under the Plan by
          analogy to skilled nursing facility or hospice care. …

          As stated above, the Plan cannot pay benefits if it cannot confirm the charges are
          eligible under the governing Plan documents. For the foregoing reasons, the Plan
          is denying your appeal for benefits.

                                          ANTHONY

21. Anthony was admitted to Excellence Academy on June 19, 2019.

22. In a letter dated December 12, 2019, Beacon denied payment for Anthony’s treatment at

   Excellence Academy. Beacon wrote that the denial was issued because, “The facility is

   not licensed by the state for Residential Treatment Center.” [sic] (emphasis in

   original)




                                            6
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.8 Page 7 of 18




23. On May 5, 2020, Jean submitted a level one appeal of the denial of Anthony’s treatment.

   Jean reminded Beacon of its responsibilities under ERISA, including its obligation to act

   in her best interest. She wrote that Beacon’s denial was lacking in detail and could have

   been written for another patient entirely.

24. Jean contended that Excellence Academy was a transitional living facility and was not a

   traditional residential treatment facility. She stated that Beacon should have been aware

   of this fact and questioned how thoroughly her claim had been reviewed if Beacon had

   classified it as a residential facility. She wrote that Excellence Academy was not licensed

   because the State of Idaho did not issue licenses for transitional facilities.

25. She contended that Anthony’s treatment was medically necessary and had been

   recommended by his physician. She again stated that MHPAEA required insurers to

   administer benefits for mental healthcare, like the transitional treatment Anthony

   received, in a manner comparable to the administration of analogous medical or surgical

   benefits. She asked Beacon to conduct a parity analysis to assess the Plan’s MHPAEA

   compliance and to provide her with physical copies of the results of this analysis.

26. In a letter dated June 9, 2020, Beacon upheld the denial of payment for Anthony’s

   treatment. The letter stated in part:

           On 12/12/19, Beacon’s initial administrative determination under authorization
           number 01-100219-7-14 was not rendered for another patient, nor did Beacon fail
           to provide a full and fair review. The facility in question, Center for Excellence
           dba Return to Excellence, initially billed claims to Beacon for Revenue Code
           1001, (Residential Treatment – Psychiatric), which implies that RTC services
           were rendered. After a thorough review of the facilities’ [sic] licensure, Beacon
           validated that the provider, Center for Excellence and its affiliated business name
           was not licensed by the state as a [sic] RTC facility. In review of the SPD, page
           12 the benefit plan specifically requires that any provider of mental health or
           substance use services be “qualified and licensed”. Therefore, the denial was
           correct as the facility billed for RTC services, although it is not licensed to
           provide the service.



                                                7
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.9 Page 8 of 18




           After the initial determination was issued, the facility billed corrected claims for
           Revenue Code 1003 (Supervised Living). For the reasons listed below, Beacon is
           upholding the initial determination to deny the billed claims because supervised
           living services, are not a covered benefit under your plan. Listed in the SPD,
           pages 21 and 193, custodial care may also include supervised living arrangement,
           [sic] is not covered, except in conjunction with hospice care.

27. On July 31, 2020, Jean submitted a level two appeal of the denial of Anthony’s treatment.

   Jean argued that Beacon had not complied with its obligations under ERISA and in

   particular, had not provided her with the majority of the documents she had requested,

   nor had it conducted a MHPAEA compliance analysis as she had asked. She stated that

   Beacon’s vague assurances that it complied with ERISA and MHPAEA were not enough

   to satisfy its obligations under those statutes. She wrote that if Anthony had received

   services in a medical or surgical facility rather than behavioral healthcare treatment, they

   would have been approved.

28. She argued that Beacon had not used an appropriately qualified reviewer, nor had it given

   her the information necessary to perfect the claim. Jean contended that these errors were

   not inadvertent but were, “maliciously committed… out of financial self-interest.”

29. Jean again argued that the services Anthony received were a covered benefit under the

   terms of the Plan. She stated that Anthony did not receive custodial care services and

   quoted the Plan’s definition of these services, which equated custodial care with

   assistance performing activities of daily living such as eating, bathing, or using the

   bathroom.

30. In a letter dated December 7, 2020, the Plan partially overturned the denial of benefits for

   Anthony’s treatment. The Plan determined that the individual psychotherapy sessions

   would be treated as a covered benefit, but the remaining services would not be covered.

   The letter stated in part:



                                             8
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.10 Page 9 of 18




           We have determined that the itemized charges for individual psychotherapy
           sessions totaling $26,775.00, are eligible for reimbursement by the Plan. …

           With respect to the remainder of the billed charges, you asserted that the room,
           board and other services Anthony received at Return to Excellence Academy
           should be treated as covered services based on applying either the skilled nursing
           facility care or hospice care framework in parity to intermediate-level mental
           health care provided at a transitional living facility. We were prepared to review
           the merits of your parity claim. However, even if we were to agree that skilled
           nursing facility care or hospice care is the appropriate analog in the
           medical/surgical context to the transitional living/intermediate mental health care
           provided at Return to Excellence Academy, you did not submit information
           sufficient for us to verify that the billed charges would be covered if we were to
           apply Section 1.4f (describing skilled nursing facility care) or Section 1.4g
           (describing hospice care) of the Summary Plan Description by analogy to the
           services Anthony received.

           The invoice you submitted does not itemize any charges beyond the individual
           psychotherapy sessions. …

           It is clear that at least a portion of the bundled charges (i.e., academic support,
           work skills, healthy life skills and recreation) would not be eligible for
           reimbursement under any circumstances under our Plan. Without an itemized bill,
           we do not have an objective basis to pay benefits for certain of the bundled
           services (i.e., room and board, personal health support) even if they were
           determined to be eligible for reimbursement by analogy to skilled nursing facility
           care or hospice care. As stated above, the Plan cannot pay benefits if it cannot
           confirm the charges are eligible under the governing plan documents.

31. On January 28, 2021, Jean submitted a response to the final benefit determination. She

   stated that the denial rationale had been changed from a supervised living exclusion to a

   new unrelated denial, which forced her to draft this letter to address the newly raised

   justification for denying care.

32. She stated that Beacon and the Plan had ignored her statements concerning custodial care

   and continued to rely on denial rationales which were not applicable. She wrote that

   Beacon had requested an itemized bill which she termed as “wholly inappropriate” as she

   was “entitled to due process regarding the full, bundled charges.” Jean wrote that this




                                            9
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.11 Page 10 of 18




    request to unbundle claims may have constituted a MHPAEA violation in and of itself, as

    Beacon did not appear to do this for analogous medical or surgical care.

 33. She argued that it was also inappropriate for the defendants to request documents

    concerning medical necessity when this was not ever listed as a justification for the denial

    of coverage. She contended that Beacon’s inability to conduct a simple parity analysis

    was “absolutely baffling.” She took issue with the Plan’s statement in the denial letter

    that “you did not submit information sufficient for us to verify that the billed charges

    would be covered [under MHPAEA].”

 34. She contended that it was inappropriate for the Plan to make such an assertion, as the

    Defendants, “are in sole possession of all information pertaining to the standards and

    procedures used to process all claims.” She argued that it was nonsensical for the Plan to

    state that it could not perform a MHPAEA analysis and blame her for not submitting

    materials that it had failed to provide on multiple occasions and retained in its sole

    possession.

 35. She again asked for a parity analysis to be performed and that she be provided with

    specific details regarding:

            1) the specific plan language regarding the above limitation and identify all of
               the medical/surgical and mental health and substance use disorder benefits to
               which it applies (or does not apply) in the relevant benefit classification;
            2) the factors used in the development of the limitation;
            3) the evidentiary standards used to evaluate the factors;
            4) the methods and analysis used in the development of the above limitation; and
            5) any evidence and documentation to establish that the limitation is applied no
               more stringently, as written and in operation, to mental health and substance
               use disorder benefits than to medical and surgical benefits.

 36. The Plaintiffs exhausted their pre-litigation appeal obligations under the terms of the Plan

    and ERISA.




                                             10
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.12 Page 11 of 18




 37. The denial of benefits for Alexis and Anthony treatment was a breach of contract and

    caused Jean to incur medical expenses that should have been paid by the Plan in an

    amount totaling over $170,000.

                                  FIRST CAUSE OF ACTION

             (Claim for Recovery of Benefits Under 29 U.S.C. §1132(a)(1)(B))

 38. ERISA imposes higher-than-marketplace quality standards on insurers and plan

    administrators. It sets forth a special standard of care upon plan fiduciaries such as

    Beacon, acting as agent of the Plan, to discharge its duties in respect to claims processing

    solely in the interests of the participants and beneficiaries of the Plan. 29 U.S.C.

    §1104(a)(1).

 39. Beacon and the Plan failed to provide coverage for Alexis’s treatment in violation of the

    express terms of the Plan, which promise benefits to employees and their dependents for

    medically necessary treatment of mental health and substance use disorders.

 40. ERISA also underscores the particular importance of accurate claims processing and

    evaluation by requiring that administrators provide a “full and fair review” of claim

    denials and to engage in a meaningful dialogue with the Plaintiffs in the pre-litigation

    appeal process. 29 U.S.C. §1133(2).

 41. Jean alleged that Defendants couched their denials in language such as an exclusion for

    “custodial care.” However, when Jean quoted the relevant plan language and

    demonstrated that it did not apply, she argued that Defendants abandoned this rationale

    without addressing her arguments and denied payment based on new arguments.

 42. Jean contended that Defendants violated ERISA in other respects as well, such as

    utilizing unqualified reviewers and largely ignoring her requests for documents. Jean




                                             11
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.13 Page 12 of 18




    attributed these decisions as an intentional dereliction of Defendants’ fiduciary duty in an

    attempt to protect their financial bottom line.

 43. Beacon and the agents of the Plan breached their fiduciary duties to Alexis and Anthony

    when they failed to comply with their obligations under 29 U.S.C. §1104 and 29 U.S.C.

    §1133 to act solely in Plaintiffs’ interest and for the exclusive purpose of providing

    benefits to ERISA participants and beneficiaries, to produce copies of relevant documents

    and information to claimants upon request, and to provide a full and fair review of

    Plaintiffs’ claims.

 44. The actions of Beacon and the Plan in failing to provide coverage for Plaintiffs’

    medically necessary treatment are a violation of the terms of the Plan and its medical

    necessity criteria.

                               SECOND CAUSE OF ACTION

              (Claim for Violation of MHPAEA Under 29 U.S.C. §1132(a)(3))

 45. MHPAEA is incorporated into ERISA and is enforceable by ERISA participants and

    beneficiaries as a requirement of both ERISA and MHPAEA. The obligation to comply

    with both ERISA and MHPAEA is part of Beacon’s fiduciary duties.

 46. Generally speaking, MHPAEA requires ERISA plans to provide no less generous

    coverage for treatment of mental health and substance use disorders than they provide for

    treatment of medical/surgical disorders.

 47. MHPAEA prohibits ERISA plans from imposing treatment limitations on mental health

    or substance use disorder benefits that are more restrictive than the predominant

    treatment limitations applied to substantially all medical and surgical benefits and also




                                               12
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.14 Page 13 of 18




    makes illegal separate treatment limitations that are applicable only with respect to

    mental health or substance use disorder benefits. 29 U.S.C.§1185a(a)(3)(A)(ii).

 48. Impermissible nonquantitative treatment limitations under MHPAEA include, but are not

    limited to, medical management standards limiting or excluding benefits based on

    medical necessity; refusal to pay for higher-cost treatment until it can be shown that a

    lower-cost treatment is not effective; and restrictions based on geographic location,

    facility type, provider specialty, or other criteria that limit the scope or duration of

    benefits for mental health or substance use disorder treatment. 29 C.F.R.

    §2590.712(c)(4)(ii)(A), (F), and (H).

 49. The medical necessity criteria used by Beacon for the intermediate level mental health

    treatment benefits at issue in this case are more stringent or restrictive than the medical

    necessity criteria the Plan applies to analogous intermediate levels of medical or surgical

    benefits.

 50. In each of her appeals Jean requested to be provided with specific documents including:

    all governing plan documents, the summary plan description, any insurance policies in

    place for the benefits she was seeking, any administrative service agreements that existed,

    the Plan’s skilled nursing, inpatient rehabilitation, hospice, and Beacon’s other

    medical/surgical or mental health disorder criteria regardless of whether it was used to

    evaluate the claim.

 51. Jean also asked for any reports from any physician or other professional related to the

    claim, as well as the names, qualifications, and denial rates of the individuals who

    assessed the claim. Jean stated that it was essential for Beacon to provide these items so

    that she could assess the Plan’s MHPAEA compliance. She also directed Beacon to




                                              13
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.15 Page 14 of 18




    forward her request to the appropriate entity if it were not in possession of these

    documents or was not acting on behalf of the Plan in this regard.

 52. Beacon and the Plan partially complied with the Plaintiffs’ request for documents and did

    produce items such as the summary plan description, however Jean was not provided

    with the majority of the items she requested, nor did Beacon and the Plan conduct a

    MHPAEA compliance analysis as Jean requested.

 53. Jean argued that Beacon had not substantively acknowledged her claims concerning

    MHPAEA, and that while the Plan did respond to her argument that it violated

    MHPAEA, it stated she had not provided it with the necessary documents to conduct a

    MHPAEA analysis.

 54. Jean asserted that the reason she had not produced these documents was that they

    remained in Defendants’ sole possession. She stated that she had repeatedly asked for

    documents which would allow her to more fully argue a violation of MHPAEA but had

    not been provided with sufficient documentation.

 55. Jean identified hospice care as one of the medical or surgical analogues to the transitional

    treatment Alexis and Anthony received. Defendants denied payment in part due to an

    exclusion for “custodial care.” Defendants then stated that custodial care was excluded by

    the Plan except in the case of hospice care. Jean disputed that the Plaintiffs received

    custodial care while in treatment, however, Defendants’ blanket exclusion for custodial

    care in the mental health realm while offering a specific exception for custodial care for

    hospice patients is a violation of MHPAEA as it constitutes a treatment limitation which

    is only universally applied to behavioral health services.




                                              14
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.16 Page 15 of 18




 56. Comparable benefits offered by the Plan for medical/surgical treatment analogous to the

    benefits the Plan excluded for Alexis and Anthony’s treatment include sub-acute

    inpatient treatment settings such as skilled nursing facilities, inpatient hospice care, and

    rehabilitation facilities. For none of these types of treatment does Beacon exclude or

    restrict coverage of medical/surgical conditions by imposing restrictions such as an acute

    care requirement for a sub-acute level of care. To do so, would violate not only the terms

    of the insurance contract, but also generally accepted standards of medical practice.

 57. When Beacon and the Plan receive claims for intermediate level treatment of medical and

    surgical conditions, they provide benefits and pay the claims as outlined in the terms of

    the Plan based on generally accepted standards of medical practice. Beacon and the Plan

    evaluated Alexis and Anthony’s mental health claims using medical necessity criteria that

    deviate from generally accepted standards of medical practice. This process resulted in a

    disparity because the Plan denied coverage for mental health benefits when the analogous

    levels of medical or surgical benefits would have been paid.

 58. As an example of disparate application of medical necessity criteria between

    medical/surgical and mental health treatment Jean stated that she had been requested to

    provide an itemized bill of the services Alexis and Anthony received instead of

    evaluating the service as a whole. Jean contended that Defendants do not engage in such

    piecemeal evaluation of comparable medical or surgical care.

 59. Additionally, the actions of Beacon and the Plan requiring conditions for coverage that do

    not align with medically necessary standards of care for treatment of mental health and

    substance use disorders and in requiring accreditation above and beyond the licensing

    requirements for state law violate MHPAEA because the Plan does not impose similar




                                              15
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.17 Page 16 of 18




    restrictions and coverage limitations on analogous levels of care for treatment of medical

    and surgical conditions.

 60. Defendants’ denied payment in large part because the transitional living facilities in

    question were not licensed, however Defendants’ do not appear to universally impose

    such a requirement on analogous medical or surgical care such as skilled nursing

    facilities. Defendants often impose a requirement for individual staff to be licensed in the

    medical or surgical realm but place no such restriction on the facilities themselves.

 61. In this manner, the Defendants violate 29 C.F.R. §2590.712(c)(4)(i) because the terms of

    the Plan and the medical necessity criteria utilized by the Plan and Beacon, as written or

    in operation, use processes, strategies, standards, or other factors to limit coverage for

    mental health or substance use disorder treatment in a way that is inconsistent with, and

    more stringently applied, than the processes, strategies, standards or other factors used to

    limit coverage for medical/surgical treatment in the same classification.

 62. The violations of MHPAEA by Beacon and the Plan are breaches of fiduciary duty and

    also give the Plaintiffs the right to obtain appropriate equitable remedies as provided

    under 29 U.S.C. §1132(a)(3) including, but not limited to:

    (a) A declaration that the actions of the Defendants violate MHPAEA;

    (b) An injunction ordering the Defendants to cease violating MHPAEA and requiring

        compliance with the statute;

    (c) An order requiring the reformation of the terms of the Plan and the medical necessity

        criteria utilized by the Defendants to interpret and apply the terms of the Plan to

        ensure compliance with MHPAEA;




                                             16
Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.18 Page 17 of 18




      (d) An order requiring disgorgement of funds obtained by or retained by the Defendants

         as a result of their violations of MHPAEA;

      (e) An order requiring an accounting by the Defendants of the funds wrongly withheld by

         each Defendant from participants and beneficiaries of the Plan as a result of the

         Defendants’ violations of MHPAEA;

      (f) An order based on the equitable remedy of surcharge requiring the Defendants to

         provide payment to the Plaintiffs as make-whole relief for their loss;

      (g) An order equitably estopping the Defendants from denying the Plaintiffs’ claims in

         violation of MHPAEA; and

      (h) An order providing restitution from the Defendants to the Plaintiffs for their loss

         arising out of the Defendants’ violation of MHPAEA.

 63. In addition, Plaintiffs are entitled to an award of prejudgment interest pursuant to U.C.A.

      §15-1-1, and attorney fees and costs pursuant to 29 U.S.C. §1132(g)


      WHEREFORE, the Plaintiffs seek relief as follows:

 1.       Judgment in the total amount that is owed for Alexis and Anthony’s medically

          necessary treatment at Echo Springs and Excellence Academy under the terms of the

          Plan, plus pre and post-judgment interest to the date of payment;

 2.       Appropriate equitable relief under 29 U.S.C. §1132(a)(3) as outlined in Plaintiffs’

          Second Cause of Action;

 3.       Attorney fees and costs incurred pursuant to 29 U.S.C. §1132(g); and

 4.       For such further relief as the Court deems just and proper.

          DATED this 30th day of July, 2021.


                                                    By       s/ Brian S. King


                                               17
  Case 2:21-cv-00469-DBP Document 2 Filed 07/30/21 PageID.19 Page 18 of 18




                                              Brian S. King
                                              Attorney for Plaintiffs




County of Plaintiffs’ Residence:
Harris County, Texas.




                                     18
